In the United States Court of Federal Claims
                                   No. 18-1731C
                             (Filed: December 31, 2021)
                             NOT FOR PUBLICATION

                                         )
BARBARA D. RICHARDSON, in her            )
capacity as Receiver of Nevada Health    )
Co-Op.,                                  )
                                         )
                    Plaintiff,           )
                                         )
          v.                             )
                                         )
THE UNITED STATES,                       )
                                         )
                    Defendant.           )
                                         )

                                      ORDER

SOLOMSON, Judge.

       Plaintiff, Barbara D. Richardson, the Nevada Commissioner of Insurance, acting
in her position as the receiver for the Nevada Health CO-OP (“NHC”), sued Defendant,
the United States, for payments that the Centers for Medicare and Medicaid Services
(“CMS”) owed NHC under the Patient Protection and Affordable Care Act. Plaintiff
alleged that CMS improperly withheld, or “offset,” such payments for amounts CMS
contended the insolvent NHC owed the government pursuant to a loan agreement.

       On November 30, 2021, the Court granted Plaintiff’s motion for summary
judgment on the issue of whether the government’s claimed offsets were proper as a
matter of law. Richardson v. United States, — Fed. Cl. — , 2021 WL 5625391 (2021).
Specifically, the Court held that:

      1. The loan agreement’s express terms limited the government’s power to offset
         amounts owed to Plaintiff;
      2. The government’s asserted offsets were inconsistent with the results of the
         Nevada statutory liquidation process; and
          3. The government cannot invoke 31 U.S.C. § 3728 to reassert the offsets and
             thereby somehow avoid the final judgment in this case.

Id. at *8–9, *28–29. Because the Court could not “discern from the filings the precise
amount owed to [Plaintiff] (absent the government’s offsets),” the Court ordered the
parties to meet-and-confer regarding the amount owed to Plaintiff, and to file a joint
stipulation or joint status report by December 30, 2021, indicating an agreed-upon sum
for the purpose of entry of final judgment in this matter. Id. at *29.

        On December 30, 2021, in compliance with the Court’s order, the parties filed a
joint status report.1 ECF No. 49. Therein, the parties agreed that “the amount of the
judgment [should] be $55,504,468.39” and “that there are no remaining unresolved issues
that would prevent entry of final judgment.” Id. at 1.

       Accordingly, and based upon the parties’ agreement, the Court hereby directs the
Clerk of the Court to enter JUDGMENT in favor of Plaintiff, in her capacity as the
receiver for NHC, in the amount of $55,504,468.39.

          IT IS SO ORDERED.

                                                       s/Matthew H. Solomson
                                                       Matthew H. Solomson
                                                       Judge




1   The parties “reserve[ed] all rights to appeal.” ECF No. 49 at 1.


                                                   2